Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                          SCWC-XX-XXXXXXX             03-APR-2019
                                                      02:21 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAII


        M POCKET CORPORATION, Respondent/Plaintiff-Appellee,

                                 vs.

      SHANGHAI SHANGHAI, LLC, dba MAUI KITCHEN; and RONALD AU,
                 Petitioners/Defendants-Appellants,

                                 and

                    RONALD AU, dba MAUI KITCHEN,
     Petitioner/Defendant and Third-Party Plaintiff-Appellant,

                                 vs.

   M POCKET CORPORATION, a Hawaii Limited Partnership; PETER C.K.
    FONG; SOFOS REALTY CORPORATION; MOLLY ROBERTS; SISSY NOELANI,
            Respondents/Third-Party Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 14-1-2398)
             (CAAP-XX-XXXXXXX; CIV. NO. 1RC-14-1-7371)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
           Petitioners/Defendants-Appellants Shanghai Shanghai,
 LLC and Ronald Au’s Application for Writ of Certiorari, filed on
 February 19, 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, April 3, 2019.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson